              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION

LISA G. WILDENBERG,

              PLAINTIFF,                      CIVIL NO. 1:18-CV-00129-RJC-DSC

VS.

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

             DEFENDANT.


                                      ORDER


      THIS MATTER IS BEFORE THE COURT on Plaintiff’s Consent Motion

for Fees Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d)(1)(A)

(EAJA) filed on July 22, 2019. Having reviewed the Motion, supporting materials,

memorandum in support, and the case file the Court determines that Plaintiff should

be awarded attorney’s fees under the EAJA in the amount of $6800.00.

      IT IS ORDERED that Plaintiff’s Motion is GRANTED to the extent that the

Court will award attorney’s fees in the amount of $6800.00 and that pursuant to

Comm’r of Soc. Sec. v. Ratliff, 560 U.S. --, 130 S. Ct. 2521 (2010), the fee award

will first be subject to offset of any debt Plaintiff may owe to the United States. The



                                          1
Commissioner will determine whether Plaintiff owes a debt to the United States. If

so, the debt will be satisfied first, and if any funds remain, they will be made payable

to Plaintiff and mailed to her counsel. If the United States Department of the

Treasury reports to the Commissioner that Plaintiff does not owe a federal debt, the

Government will exercise its discretion and honor an assignment of EAJA fees and

pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant

to 28 U.S.C. § 2412(d) shall be filed.

      SO ORDERED.
                               Signed: July 23, 2019




                                              2
